      Case 1:20-cv-00786-MHH-SGC Document 9 Filed 05/24/21 Page 1 of 2                   FILED
                                                                                2021 May-24 PM 01:11
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JULIUS LASHAWN                               )
DEBARDLABON,                                 )
                                             )
       Plaintiff,                            )
                                             ) Case No. 1:20-cv-00786-MHH-SGC
v.                                           )
                                             )
JAMES SMOOT, et al.,                         )
                                             )
       Defendants.                           )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on January 13, 2021, recommending the

plaintiff’s claims against defendant James Smoot arising after May 31, 2018, be

dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for failing to state

a claim upon which relief may be granted and that the plaintiff’s claims against

defendants Jason Blankenship, Lucas Iverson, and James Smoot arising prior to May

31, 2018, be dismissed with prejudice as barred by the statute of limitations. (Doc.

6). The magistrate judge advised the plaintiff of his right to file specific written

objections within 14 days. (Id. at 17-18).

      On February 5, 2021, the court received a motion for extension of time from

the plaintiff. (Doc. 7). By an order dated February 8, 2021, the magistrate judge

extended the plaintiff’s time for filing objections through February 26, 2021. (Doc.
      Case 1:20-cv-00786-MHH-SGC Document 9 Filed 05/24/21 Page 2 of 2




8). The extended deadline has now expired, and the court has not received objections

or another response from Mr. Debardlabon.

      Having reviewed the electronic file in this case, including the report and

recommendation, the Court adopts the magistrate judge’s report and accepts her

recommendation. Therefore, Mr. Debardlabon’s claims against defendant James

Smoot arising after May 31, 2018, are dismissed without prejudice pursuant to 28

U.S.C. § 1915A(b)(1) for failing to state a claim upon which relief may be granted

and Mr. Debardlabon’s claims against defendants Jason Blankenship, Lucas Iverson,

and James Smoot arising prior to May 31, 2018, are dismissed with prejudice

because those claims are barred by the statute of limitations.

      By separate order, the Court will close this file.

             DONE and ORDERED this May 24, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          2
